Citation Nr: 1224148	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-39 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a left wrist disorder, claimed as arthritis.

2.  Entitlement to service connection for a left ankle disorder, claimed as arthritis.

3.  Entitlement to an initial rating higher than 10 percent for the service-connected low back disability.

4.  Entitlement to a compensable initial rating for the service-connected right knee disability.

5.  Entitlement to an initial rating higher than 10 percent for the service-connected Reiter's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona that granted service connection for Reiter's Syndrome and for lumbar strain and assigned initial ratings of 10 percent for both disabilities effective from May 29, 2008.  Also on appeal is a November 2008 RO rating decision that denied service connection for claimed left wrist and left ankle disorders and granted service connection for a right knee disability, assigning a noncompensable initial rating effective from May 29, 2008.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO in March 2012; a transcript of his testimony is of record.  In conjunction with the hearing he presented additional evidence in the form of lay statements by himself and by several acquaintances, along with a waiver of initial RO review.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800 (2011).





FINDINGS OF FACT

1.  The Veteran has had no diagnosed disorders of the left wrist or left ankle, to include arthritis, since discharge from service.   

2.  From May 29, 2008, the Veteran's low back disability has been manifested by flexion not worse than 85 degrees and combined range of motion not worse than 260 degrees without observed pain on motion; he reports subjective pain with use but has had less than one week of reported incapacitating episodes per year due to intervertebral disc syndrome and has no neurological disabilities associated with the low back disability.

3.  From May 29, 2008, the Veteran's right knee disability has been manifested by no instability, normal extension, and flexion not worse than 125 degrees, but he has X-ray evidence of degenerative changes and reports subjective pain with motion.
  
4.  The service-connected Reiter's Syndrome is manifested by symptoms involving the right wrist, left knee and bilateral shoulders.

5.  The joints affected by Reiter's Syndrome do not individually have limitation of motion/ankylosis to compensable degree, but the left knee and bilateral shoulders show X-ray evidence of degenerative changes and the Veteran reports subjective pain of those joints on movement.
  

CONCLUSIONS OF LAW

1.  A disorder of the left wrist, including arthritis, was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  A disorder of the left ankle, including arthritis, was not incurred in or aggravated by active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

3.  The criteria for initial evaluation higher than 10 percent for low back disability are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5237, 5239, 5243 (2011).

4.  The criteria for initial rating of 10 percent, but not more, for right knee disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a including Diagnostic Codes 5003, 5010, 5260, 5261 (2011).

5.  The criteria for separate initial evaluations of 10 percent, but not more, are met for left knee, left shoulder and right shoulder disorders associated with Reiter's Syndrome. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.40. 4.45, 4.71a, Diagnostic Code 5002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

Regarding the duty to notify, in Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Hartman v. Nicholson, 483 F.3d 1311, 1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007).  As to the service connection claims, the duty to notify was satisfied by letters dated in June and October 2008.  

The RO provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has been afforded appropriate VA examinations, and he has also been afforded a hearing before the Board.

Neither the Veteran nor his representative has made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

Based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.

Entitlement to Service Connection

Applicable Laws and Regulations

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, competent evidence of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).

In the alternative, service connection may be established by a continuity of symptomatology between a current disorder and service.  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303(b).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Evidence and Analysis

Service treatment records (STRs) show that in October 1986 the Veteran was treated at his duty station (American Embassy in Copenhagen, Denmark) for pain and swelling in the left ankle and subsequent pain and swelling of the left knee, following treatment for nonspecific urethritis (NSU).  The clinical impression was Reiter's Syndrome, elicited by NSU. He was referred to the Navy Hospital in Bremerton with symptoms of pain and swelling in the left ankle and left knee, where a medical board report in December 1986 confirmed diagnosis of probable Reiter's Syndrome, currently asymptomatic following successful treatment with medications.  In March 1987 the Veteran was evaluated by the internal medicine clinic in Bremerton for left knee and ankle pain; the contemporary clinical impression was reactive arthritis, resolved, and the Veteran was thereupon returned to full duty status.  

STRs further show that in October 2003 the Veteran was referred to civilian care for pain in multiple joints, including the bilateral wrists; the clinical impression was inflammatory arthritis versus polyarthritis although it was noted the Veteran had been previously diagnosed with Reiter's Syndrome.  Subsequent notes in November-December 2003 by the East Carolina School of Medicine Division of Rheumatology and Immunology note history of Reiter's Syndrome (with involvement of the right knee and wrist and left shoulder); the notes state that the worsening joint pain could be exacerbation of reactive arthritis or more likely an inflammatory arthritis of different etiology.  Left wrist pain was noted but no etiology was diagnosed; left or right ankle involvement was not noted.  

The Veteran's retirement physical examination in April 2006 includes a self-reported Report of Medical History in which the Veteran endorsed history of bilateral wrist problems, without mention of ankle problems.  In a self-reported Report of Medical Assessment the Veteran asserted his bilateral wrist pain made typing difficult after a few minutes.  However, the corresponding Report of Medical Examination noted clinical evaluation of the upper and lower extremities as "normal" on examination.  

The Veteran presented to the VA primary care clinic (PCC) in April 2008 to establish entitlement to care.  The intake examination is silent in regard to any complaint relating to the wrists or ankles, and the examination report is silent in regard to any observed abnormality of the upper or lower extremities.

In his instant claim, submitted in May 2008, the Veteran asserted having arthritis in the left ankle and both wrists, associated with the onset of Reiter's Syndrome.

The Veteran had a VA examination in September 2008, performed by an examiner who reviewed the claims file.  In regard to the left ankle, the Veteran reported the left ankle was the first joint in which Reiter's Syndrome became manifest and endorsed current minor intermittent left ankle pain.  The Veteran also complained of pain and weakness in the bilateral wrists.

On examination the Veteran had normal gait.  The left ankle was normal on examination, including X-ray showing no evidence of arthritis.  The left wrist was essentially unremarkable on examination, including X-ray showing "ulnar minus variance" preserved joint spaces and no significant osteophyte formation.   The examiner stated the left wrist and ankle showed no evidence of enthesitis or other clinical features associated with reactive arthritis; further, X-ray of the left wrist and left ankle were characterized as normal by the examiner.

The Veteran had another VA examination in February 2010, again by an examiner who reviewed the claims file.  The left ankle and left wrist were not examined.

The Veteran testified before the Board in March 2012 that his left wrist problems stemmed from the 2003 episode of Reiter's Syndrome.  The initial swelling resolved, but he never regained strength in his wrist.  Similarly, the left ankle was a manifestation of Reiter's Syndrome, but service connection had been denied because the 2008 VA examination found no current disability.  The Veteran stated he currently had no wrist pain, but he could anticipate having constant pain if he used the wrist.  

On review of the evidence above, the Board notes the Veteran is documented to have had left ankle pain and swelling during service that was attributed to Reiter's Syndrome, and also to have had left wrist problems of undiagnosed pathology.  However, these in-service symptoms appear to have resolved prior to discharge from service, as demonstrated by his separation physical, and there is no medical evidence of any diagnosed disorder of the left wrist or ankle since discharge from service.

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability ... in the absence of a proof of present disability there can be no claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Given the absence of any diagnosed disorder of the left wrist or ankle, the Board finds the Veteran has not shown a disability for which service connection can be considered.

The Board notes that the requirement of a "current disability" is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In this case, however, there has not been a diagnosed left wrist or ankle disorder since discharge from service.  

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition to the medical evidence cited above the Board has carefully considered the lay evidence offered by the Veteran to include his testimony before the Board and his correspondence to VA.  The Board notes in regard to lay evidence that the threshold for finding a link between current disability and service is low, and that lay testimony is competent to establish the presence of observable symptomology and "may provide sufficient support for a claim of service connection."  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In this case, the Veteran has reported the presence of pain since service, but pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. Cir. 2001).  Further, the Veteran has been afforded two VA examinations, neither of which showed abnormal left wrist and left ankle joints.  

Based on the evidence and analysis above, the Board finds the criteria for service connection for disorders of the left wrist and ankle are not met.  Accordingly, the claims must be denied.

Because the evidence preponderates against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Service-Connected Disabilities

Applicable Laws and Regulations

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Even in non-arthritis contexts, the Board must address the applicability of 38 C.F.R. § 4.59 in claims for increased ratings for musculoskeletal disabilities where the Veteran has a noncompensable rating but complains of pain on motion.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Traumatic arthritis is rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  In turn, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  38 C.F.R. § 4.71a, DC 5003.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and, the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under DC 5003, even though there is no actual limitation of motion.  VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).  

In any increased rating claim, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations that would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

Because these are initial rating claims, the Board has considered severity of symptoms from the effective date of service connection, i.e. from May 29, 2008.  Fenderson, 12 Vet. App. 119.



Schedular Evaluation of Low Back Disability

Intervertebral disc syndrome (IVDS) is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under current criteria, IVDS will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Lumbosacral strain (Diagnostic Code 5237) and spondylolithesis (Diagnostic Code 5239) are rated under the General Rating Formula for Diseases and Injuries of the Spine.  The provisions of the General Rating Formula for Diseases and Injuries of the Spine are as follows, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease:   

When forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, with muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or reversed kyphosis.........................................................20 percent 

When forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine...............................................................40 percent 

With unfavorable ankylosis of the entire thoracolumbar spine..50 percent 

With unfavorable ankylosis of the entire spine ..................100 percent 

There are several notes set out after the General Rating Formula that provide the following: First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

The Formula for Rating IVDS Based on Incapacitating Episodes provides as follows:

With episodes having a total duration of at least one week but less than 2 weeks during the past 12 months...............................10 percent


With episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months...............................20 percent 

With episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months....................................40 percent

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months........................................60 percent. 

Note 1 provides that for the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to Intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note 2 provides that if Intervertebral disc syndrome is present in more than one spinal segment, provided that the effects of each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula, whichever method results in a higher evaluation for that segment.

The Veteran presented to the VA PCC in April 2008 to establish entitlement to care.  During intake examination the Veteran complained of intermittent sciatic pain, happening 3 to 4 times per year and "crippling" during episodes.  During such episodes the Veteran would take muscle relaxers until the symptoms resolved.  The clinician noted that sciatica was not a problem at the time of the examination.

In his instant claim, submitted in May 2008, the Veteran asserted the lower back caused impairment of sleep.  He reported being incapacitated  up to four days at a time.  He reported being unable to either stand up or to sit still for more than 30 minutes at a time, causing distruption in his work.  He reported having been incapacitated during numerous weekends due to aggravation of the back caused by household chores; he had recently begun paying another party to perform yard work beyond his capacity.

The Veteran had a VA examination in September 2008, performed by an examiner who reviewed the claims file.  The examiner noted that the Veteran had lost no time from work during the previous 12 months.  The Veteran denied injuries or treatment of the lower back since discharge from service.  The Veteran complained of daily low back pain of varying degrees, worse at night if he slept in the wrong position.  The Veteran denied radiation of pain but endorsed possible intermittent numbness to the thighs with flare-ups.  Flare-ups could occur 2-3 times per month and last up to 1 day or less; during such flare-ups the Veteran would be unable to stand up straight and would need support to walk.  The Veteran stated he treated his back pain with over-the-counter medications and that chiropractic intervention had not helped.  He denied assistive devices or limitations on walking (other than during flare-ups).  Occupational impact of the disability was to limit his ability to stand for more than 50 minutes, twice per day, which impaired his ability to deliver instruction in a classroom setting; about once per month the Veteran would have to get a substitute to take his place, and he sometimes had to ask to be relieved from some classes due to back pain.  Impairment of activities of daily living (ADLs) was moderate for exercise and sports, and no impairment in chores, shopping, recreation, traveling, feeding, bathing, dressing, toileting or grooming.
    
On examination the Veteran had normal gait.  ROM of the lumbar/thoracic spine was flexion to 85 degrees and combined range of motion to 260 degrees.  Straight leg raising (SLR) was negative left and right.  The spinal curve was normal and the spine was not tender to palpation.  Strength was 5/5 and sensory was intact.  There was no pain on motion and no decrease in function on repetitive motion.  X-ray of the lumbosacral spine showed vertebral height and disc space preserved, and sacroiliac joints patent, but some retrolisthesis of L3-L4 and L4-L5.  The examiner's impression was lumbar strain related to the mechanical low back pain noted in service.

In his substantive appeal, received in October 2009, the Veteran asserted the VA examination cited above did not accurately reflect the severity of his symptoms because it had been a warm day and he happened to be without pain.  The Veteran asserted there were frequent days in which he was unable to stand up straight for more than a few minutes due to spasms in the back and torso.  He stated that if he failed to sleep in a fetal position he would awaken with severe debilitating back pain that would render him unable to perform his duties as an instructor.  

The Veteran had a more recent VA examination of the spine in February 2010; the examiner again reviewed the claims file.  The Veteran denied medical treatment of the spine since the last examination in 2008, except for over-the-counter medications.  The Veteran reported two incapacitating episodes due to low back disability during the past 12 months, each lasting 24 hours.  The Veteran denied bowel or bladder incontinence.  He described constant lumbar pain, moderate in intensity and without flare-ups.  The Veteran asserted he was able to walk 1-3 miles.  On examination the Veteran had normal gait without assistive devices.  Lumbar/thoracic ROM was flexion to 90 degrees and combined ROM to 270 degrees, without pain on motion.  There was no additional limitation of function with repetitive motion.  Muscle strength was intact, spinal contour was normal and there was no tenderness.  Strength was 5/5, tone was normal and sensory was intact.  SLR was negative to left and right.  X-ray showed an impression of mild relative L4-L5 disc space narrowing posteriorly.  

The examiner diagnosed lumbar spine degenerative disc disease (DDD) with significant impact on the Veteran's occupation, which required him to stand up.  The examiner noted the Veteran had lost one week of work during the past 12 months; thus, the back disability caused occupational impairment due to increased absenteeism.  The disability caused impairment of ADLs in terms of severe impairment of sports; moderate impairment of chores and exercise; mild impairment of shopping; and, no impairment of other ADLs (recreation, traveling, feeding, bathing, dressing, toileting or grooming).

The Veteran testified before the Board in March 2012 that his back forces him to get  up and change position every 20-30 minutes, because if he sits or stands for a protracted time the back "goes out" and spasms, at which point he has to retire to bed.  The Veteran asserted having 2-3 such episodes during the past 12 months, although the worst period was 2004 and 2005.  The Veteran was no longer able to play or coach sports as he formerly did.  The Veteran could no longer run or to ride a bicycle; he could usually walk 2 miles if he stayed at a relaxed pace.  The Veteran stated that his back was his most troublesome disability, followed by the wrists; everything else was a distant third. 
  
In conjunction with his hearing before the Board the Veteran submitted lay statements from his acquaintances JPD and JAG.  JAG stated that the Veteran appeared to have back pain and to walk "crooked" with an expression that indicated pain and suffering; the condition appeared to flare occasionally, at which time the Veteran would be "the most miserable person on earth."  JPD stated the Veteran appeared to have gradually developed a decreased ability to turn his head from side-to-side and to rotate his head as though his neck was very stiff; the Veteran also appeared to walk very slowly and appeared to be limited by some internal material issue.

The Veteran also submitted a personal statement in conjunction with the hearing stating that on some days his back pain was relatively minor, but on many days the pain increased dramatically due to normal usage.  In extreme cases he had to stay home from work and remain in bed.  Impairment in regard to work was the debilitating effect of pain medication, which deprived him of the mental clarity he needed on the job.  The Veteran had major flare-ups of back pain in 1999 and 2004 (in service) with minor flare-ups once or twice per year since 2004.  Physicians had never been able to render a conclusive diagnosis (bulging disc versus some other impingement), but however diagnosed the back disorder was painful and seemed to be getting worse rather than better despite the Veteran's attempt to avoid over-exertion.   

On review of the evidence above, the Board observes that the Veteran's ROM has been at worst 85 degrees, with combined ROM at worst 260 degrees; accordingly his disability is not compensable under the Combined Rating Formula.  Also, there are no documented qualifying incapacitating episodes; during examination in 2008 the Veteran has reported two such episodes, each lasting 24 hours, so even affording the Veteran full credibility, his reported incapacitating episodes would not warrant evaluation higher than the currently-assigned 10 percent under DC 5243.

The Veteran has reported significant pain and weakness due to his low back disability, and indeed the VA examination of February 2010, when compared to the examination of September 2008, shows increased impairment in regard to occupation and ADLs.  The Board must accordingly consider the applicability of regulations relating to pain.   Quarles v. Derwinski, 3 Vet. App. 129, 139 (1992); Schafrath, 1 Vet. App. 589, 593.

VA must consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of range of motion.  DeLuca, 8 Vet. App. 202.   Functional loss due to pain is to be rated at the same level as functional loss when flexion is impeded; see Schafrath, at 592.  In this case, the schedular criteria are specifically related to limitation of flexion, which satisfies both Schafrath and DeLuca.  In addition, the Board notes that functional loss due to pain or weakness must be supported by adequate pathology and evidenced by the visible behavior of the claimant; see 38 C.F.R. § 4.40.  The Veteran in this case was observed during two examinations to be able to achieve the cited degree of flexion without any observed pain during motion or with repetitive motion.  The Board accordingly finds that the current 10 percent rating provides appropriate compensation for subjective pain, and that entitlement to any additional compensation under the DeLuca factors is not shown by examination.

In sum, the Board has found the criteria for initial evaluation in excess of 10 percent for the service-connected low back disability are not met.  Accordingly, the claim must be denied.   

Schedular Evaluation of Right Knee Disability

The VA General Counsel has held that a claimant who has arthritis and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257, while cautioning that any such separate rating must be based on additional disabling symptomatology. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998).

The VA General Counsel has also held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September 17, 2004).

Recurrent subluxation or lateral instability of the knee warrants a 10 percent evaluation for impairment to a slight degree, a 20 percent evaluation for impairment to a moderate degree, and a 30 percent evaluation for impairment to a severe degree.  38 C.F.R. § 4.71a, DC 5257.

Limitation of flexion of a leg warrants a noncompensable evaluation if flexion is limited to 60 degrees, a 10 percent evaluation if flexion is limited to 45 degrees, a 20 percent evaluation if flexion is limited to 30 degrees or a 30 percent evaluation if flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of a leg warrants a noncompensable evaluation if extension is limited to 5 degrees, a 10 percent evaluation if extension is limited to 10 degrees, a 20 percent evaluation if extension is limited to 15 degrees, a 30 percent evaluation if extension is limited to 20 degrees, a 40 percent evaluation if extension is limited to 30 degrees or a 50 percent evaluation if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Normal range of motion (ROM) of the knee is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Other diagnostic codes pertaining to the knee are DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage), DC 5259 (removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula) and DC 5263 (genu recurvatum).  As noted in detail below, these DCs are not applicable because the Veteran does not exhibit the relevant pathologies.

The Veteran presented to the VA PCC in April 2008 to establish entitlement to care.  The intake examination is silent in regard to any current complaint relating to the knees or any observed abnormality of the knees.
  
In his instant claim, submitted in May 2008, the Veteran asserted that arthritis of the knees caused severe pain with routine daily activities; he had to limit activities or resort to over-the-counter medications in order to perform activities.

The Veteran had a VA examination in September 2008, performed by an examiner who reviewed the claims file.  The Veteran reported current intermittent pain and swelling in the bilateral knees, but denied current treatments or assistive devices.  There was no occupational impairment associated with the knees.  The knees caused moderate impairment of exercise and sports but no other limitation of ADLS (no impairment of chores, shopping, traveling, feeding, bathing, dressing, toileting or grooming).  The Veteran denied flare-ups of the knees.

On examination the Veteran had normal gait.  The right knee showed no tenderness or effusion.  ROM was 0-125 degrees with mild crepitus but no pain.  There was no instability or laxity.  Repetitive motion caused no additional limitation of function.  The examiner's impression was degenerative arthritis of the right knee, separate and unrelated to reactive arthritis or to Reiter's Syndrome.

The Veteran had another VA examination in February 2010, again performed by an examiner who reviewed the claims file.  The Veteran denied medical treatment of the knees since the last examination in 2008, except for over-the-counter medications.  The Veteran endorsed pain and stiffness of the knees but denied instability or giving way; he also denied flare-ups.  The Veteran stated he could walk 1-3 miles or stand for 15-30 minutes.  On examination he was observed to walk with an antalgic gait.  ROM of the right knee was 0-140 degrees and painless with repetitive repetitions.  Crepitus was palpable, but there was no instability.  Repetitive motion caused no additional limitation of function.  X-ray showed an impression of mild degenerative findings.

On review of the evidence above, the Board notes at the outset that the Veteran's  right knee has shown no instability to warrant compensation  under DC 5257,  His flexion had been at worst 125 degrees, so compensation is not warranted under DC 5260.  His extension has been normal at 0 degrees, so there is no entitlement to compensation under DC 5261.

However, the Veteran is shown by X-ray to have DJD of the right knee.  Given these findings, the Board finds the Veteran to be entitled to 10 percent evaluation for his subjective pain, even though he has noncompensable limitation of motion.    
Lichtenfels, 1 Vet. App. 484.  The Board finds that evaluation in excess of 10 percent is not warranted because the Veteran had no pain on examination, to include after repetitive motion, and no other symptoms approximating a schedular evaluation in excess of 10 percent.  Further, evaluation of 10 percent is at least the minimum schedular rating for limitation of flexion of the knee, which satisfies Burton.

The Board has considered the Veteran's lay evidence addressing his symptoms.  While he is competent to describe his symptomatology, nothing in his description shows a degree of impairment more closely approximating a schedular evaluation higher than the 10 percent awarded by the Board above. 

Based on the evidence and analysis above the Board finds an initial rating of 10 percent, but not more, is warranted for the service-connected right knee disability.  His appeal is accordingly granted to that extent.  

Schedular Evaluation of Reiter's Syndrome

VA's rating schedular does not have rating criteria specifically for Reiter's Syndrome.  Where a particular disability for which the veteran has been service-connected is not listed, it may be rated by analogy to a closely related disease in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27; Lendenmann v. Principi, 3 Vet. App. 345, 349-50 (1992); Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Reiter's Syndrome is defined as the association of urethritis, iridocyclitis, mucocutaneous lesions and arthritis, sometimes with diarrhea; one of more of these conditions may recur at intervals of months or years, but the arthritis may be persistent.  See Stedman's Medical Dictionary, 27th ed., pg. 1765.   The RO has accordingly rated the Veteran's Reiter's Syndrome under the criteria for rheumatoid or atrophic arthritis, 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5002.

DC 5002 in turn provides that rheumatoid (atrophic) arthritis will be rated as an active process or on the basis of chronic residuals, with the higher rating assigned.  Ratings for rheumatoid arthritis as an active process will not be combined with the residual ratings for limitation of motion or ankylosis.

Under DC 5002, rheumatoid arthritis as an active process is to be rated 20 percent for one or two exacerbations a year in a well-established diagnosis; 40 percent for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring 3 or more times a year; 60 percent for symptoms that are less than criteria for 100 percent rating, but with weight loss and anemia, that are productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times a year or a lesser number over prolonged periods; and a 100 percent rating for constitutional manifestations associated with active joint involvement that is totally incapacitating. 	

Under DC 5002, chronic residuals such as limitation of motion or favorable or unfavorable ankylosis are to be rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable (0 percent) under the diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such ratings of chronic residuals under DC 5002 are to be combined, not added.  38 C.F.R. § 4.71a. 

The joints involved in this case are the left knee, right wrist, and both shoulders.  

The rating criteria for limitation of motion of the knee are set forth above.

The rating criteria for limitation of motion/ankylosis of the wrist vary depending on whether the beneficiary is right-hand or left-hand dominant.  In this case, the Veteran is shown in STRs to be left-handed, so the criteria for the non-dominant (minor) hand apply as follows.  A rating of 10 percent is assigned for palmar flexion limited in line with the forearm (0 degrees) or for dorsiflexion limited to less than 30 degrees.  A rating of 20 percent is assigned for favorable ankylosis in 20-30 degrees of dorsiflexion.  A rating of 40 percent is awarded for unfavorable ankylosis in any degree of palmar flexion or with ulnar or radial deviation, while a rating of 30 percent is awarded for ankylosis in any other position (except favorable).  38 C.F.R. § 4.71a, DCs 5215. 5215.    

The rating criteria for limitation of motion/ankylosis of the arm and shoulder are as follows.  A rating of 20 percent is awarded for impairment of motion at shoulder level (major or minor), or for impairment of motion of the minor side to midway between the arm and shoulder, or for favorable ankylosis of the minor side (abduction to 60 degrees and can reach mouth and head).  A rating of 30 percent is awarded for impairment of motion of the major side to midway between the arm and shoulder, or for impairment of motion of the minor side to 25 degrees from the side, or for favorable ankylosis of the major side, or for intermediate ankylosis of the minor side (between favorable and  unfavorable).  A rating of 40 percent is assigned for impairment of motion of the major side to 25 degrees from the side, or for intermediate ankylosis of the major side, or for unfavorable ankylosis of the minor side (abduction limited to 25 degrees).  A rating of 50 percent is assigned for unfavorable ankylosis of the major side.  38 C.F.R. § 4.71a, DCs 5200, 5201.  A note to DC 5200 explains that "ankylosis of the shoulder" means the scapula and humerus move as one piece.

The Veteran presented to the VA PCC in April 2008 to establish entitlement to care.  During intake examination the Veteran reported a history of Reiter's Syndrome in service, with flares in 1983 and 2003 but no symptoms since then.  The examination report is silent in regard to complaints regarding joints other than the spine.

In his instant claim, submitted in May 2008, the Veteran asserted that in approximately September 2003 his Reiter's Syndrome caused his immune system to attack his right knee, left shoulder and both wrists.  The inflammation subsided after several months, but the wrists never regained their former strength, and the wrists still hurt with use.  To the Veteran's knowledge, neither his organs nor his eyes had yet been affected by his Reiter's Syndrome disability.

The Veteran had a VA examination in September 2008, performed by an examiner who reviewed the claims file.  The Veteran reported current intermittent pain and swelling in the bilateral knees, but denied current treatments or assistive devices.  In regard to the shoulders, the Veteran complained of occasional sharp left shoulder pain with rearward motion but denied right shoulder symptoms.  In regard to the wrists, the Veteran complained of pain in the bilateral wrists, aggravated by shaking hands or by opening jars.  There was no occupational impairment associated with the knees or shoulders; the wrists caused impairment of typing ability but the Veteran had not had to be reassigned to different duties.  Impairment of ADLs was moderate limitation of chores (wrists) and exercise and sports (knees and wrists), but no limitation of other ADLs (shopping, traveling, feeding, bathing, dressing, toileting or grooming).  The Veteran denied flare-ups of the wrists, knees or shoulders.

On examination the Veteran had normal gait.  Examination of the left knee showed no tenderness but some effusion; ROM was 0-130 degrees with no pain, crepitus or laxity.  Repetitive motion caused no additional limitation of function of the knee, although X-rays showed small osteophytes.  

Examination of the shoulders showed abduction to 165 degrees in the right shoulder and to 155 degrees in the left shoulder, without pain or crepitus and without impingement.  Muscle strength of the shoulders was 5/5 and repetitive motion caused no additional limitation of function.  X-ray of the left shoulder showed a wedge-shaped defect next to the acromion but not involving the acromioclavicular (AC) joint, although given the Veteran's history an erosive inflammatory process could not be ruled out.  X-ray of the right shoulder showed a similar erosive process, but the AC joint appeared unremarkable and there was no significant degenerative change. 

Examination of the right wrist showed dorsiflexion to 65 degrees and palmar flexion to 70 degrees with no pain on motion.   Repetitive motion caused no additional limitation of function of the right wrist.  X-ray of the right wrist showed ulnar minus variance, with joint spaces preserved and no significant osteophytes variation although marginal erosion of the small finger metacarpal head was possible.

The examiner's impression was Reiter's Syndrome, currently active and chronic without acute exacerbation.  The examiner stated the left shoulder, right shoulder and right wrist had erosive arthritis consistent with Reiter's Syndrome.  The examiner also stated the left knee had degenerative arthritis in addition to symptoms consistent with Reiter's Syndrome, but it was not possible to differentiate between the symptoms associated with these two pathologies.
 
In his substantive appeal, received in October 2009, the Veteran asserted the VA examination cited above did not accurately reflect the severity of his symptoms because it had been a warm day and he happened to be without pain.  Usually, he would have popping and cracking with rotation of the shoulders and inability to grip due to wrist pain and/or inability to stand straight due to back pain and spasms.  The Veteran described "excruciating" pain in the wrists associated with usage, particularly during cold weather.  He also described stiffness in the upper back and shoulders that caused pain with every step.   
   
The Veteran had another VA examination in February 2010, again by an examiner who reviewed the claims file.  The Veteran denied medical treatment for the knees, wrists or shoulders since the last examination in 2008, except for over-the-counter medications.  The Veteran endorsed pain, stiffness and weakness of the bilateral shoulders, right wrist and bilateral knees, although he denied instability or flare-ups of those joints.  The Veteran asserted he could stand for 15-30 minutes and walk 1-3 miles.  He was observed to walk with an antalgic gait but without assistive devices; there was no evidence of current inflammatory arthritis.

Examination of the left knee showed active ROM of 0-140 degrees without pain, although crepitus was palpable.  There was no laxity, and repetitive motion caused no increased limitation of function.  X-ray showed an impression of mild degenerative findings.

Examination of the right wrist showed dorsiflexion to 70 degrees and palmar flexion to 80 degrees, both painless.  The Phalen test was negative after 1 minute of hyperflexion, and repetitive motion caused no additional limitation of function.  X-ray of the right wrist was negative.

Examination of the shoulders showed bilateral abduction to 180 degrees without pain.  Crepitus was palpable.  There was no impingement, and repetitive motion caused no additional limitation of function.  Muscle strength was 5/5.  The shoulders were symmetrical, without atrophy.  X-rays showed an impression of "mild" AC joint degenerative findings in the left shoulder and "minimal" AC joint degenerative findings in the right shoulder.

The Veteran's diagnosis in relevant part was left knee DJD, left and right shoulder DJD and right wrist normal per examination and X-ray.  The effect of these disorders (plus the service-connected lumbar strain and right wrist) on the Veteran's occupation was decreased mobility and pain.  Impact on ADLs was severe impairment of sports; moderate impairment of chores, exercise and driving; mild impairment of shopping; and, no impairment of other ADLs (recreation, traveling, feeding, bathing, dressing, toileting or grooming).

The Veteran testified before the Board in March 2012 that his joints should be evaluated individually rather than in aggregate; he also complained that VA examinations consider just a "snapshot" of the joints rather than considering his true loss of function.  Of the joints, his right shoulder was definitely weaker and more painful than the left shoulder and caused problems trying to lift heavy items.  The wrists rendered him unable to do pushups or to bowl; repetitive motions such as typing also caused weakness and pain in the wrists.  The Veteran also stated it was difficult to use his hands to grip or to lift any substantial weight.

In conjunction with his hearing the Veteran submitted a personal statement asserting that physicians did not seem to understand the true nature of his problem.  His Reiter's Syndrome is manifested by his immune system attacking his own joints, which is a frightening prospect.  The Veteran argued that evaluating his joint symptoms based on ROM data does not reflect the true nature of his disability, which is characterized by debilitation after any kind of exertion.  
  
On review of the evidence above, the Board notes at the outset that the Veteran does not have schedular compensable limitation of motion for the shoulders or for the knee or wrist.  Compensable evaluation for the shoulders requires limitation of abduction to shoulder level (90 degrees), whereas the Veteran's ROM of the shoulders has been to 150 degrees or better.  Compensable evaluation for the knee requires limitation of extension to 5 degrees or of limitation of flexion to 60 degrees, but the left knee has had consistently normal extension (0 degrees) and flexion not worse than 130 degrees.  Finally, compensable evaluation of the minor wrist requires limitation of palmar flexion to 0 degrees or limitation of dorsiflexion less than 30 degrees, but the Veteran's right wrist dorsiflexion has been at worst 65 degrees and palmar flexion has been at worst 70 degrees.  There was no evidence during two examinations of painful motion of any of these joints.

However, the Board notes that the left knee and the left and right shoulders are shown to carry diagnoses of DJD, and the examiner stated he could not differentiate the symptoms of DJD from those of Reiter's Syndrome.  The Board finds a rating of 10 percent is warranted for those joints based on DJD with subjectively painful motion.  Lichtenfels, 1 Vet. App. 484.  The Board finds that evaluation in excess of 10 percent is not warranted because the Veteran had no pain on examination, to include after repetitive motion, and no other symptoms approximating a schedular evaluation in excess of 10 percent.  

In regard to the right wrist, the Board can find no basis on which to award a compensable rating.  Although the examiner in September 2008 diagnosed erosive arthritis, the examiner in February 2010 found the wrist to be normal on examination.  The wrist was not painful during either examination, and concurrent DJD has not been diagnosed.  The Board concludes the right wrist has not shown a compensable degree of impairment.

The Board has considered the Veteran's lay evidence addressing his symptoms.  While he is competent to describe his symptomatology, nothing in his description shows a disability picture from the left knee or bilateral shoulders approximating a schedular evaluation higher than the 10 percent awarded by the Board above.  He has also not shown impairment due to the right wrist that meets the schedular criteria for compensable rating.   

In sum, the Board has found based on the evidence and analysis above that separate initial ratings of 10 percent, but not more, are warranted for the left knee, left shoulder and right shoulder disabilities associated with Reiter's Syndrome; his appeal is accordingly granted to that extent.  




Extraschedular Evaluation and TDIU

The Board has considered whether referral for extraschedular consideration is warranted in regard to the service-connected joint disorders considered above (lumbosacral spine, left and right knees, left and right shoulders and right wrist).

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In this case the rating schedule reasonably describes both the Veteran's disability level and his symptomatology, so referral for extra-schedular consideration is not appropriate.  Thun, id.  

Finally, the Court has recently held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  However, there must be cogent evidence of unemployability of record.  Id.  The Veteran in this case is shown to be gainfully employed; the Board accordingly finds a claim for TDIU is not raised by the rating decision on appeal.


ORDER

Service connection for a left wrist disorder is denied.

Service connection for a left ankle disorder is denied.

An initial rating higher than 10 percent for the service-connected low back disability is denied.

An initial rating of 10 percent for the service-connected right knee disability is granted, subject to the criteria applicable to the payment of monetary benefits.

An initial separate evaluation of 10 percent for left knee disability associated with the service-connected Reiter's Syndrome are granted, subject to the criteria applicable to the payment of monetary benefits.  

An initial separate evaluation of 10 percent for left shoulder disability associated with the service-connected Reiter's Syndrome are granted, subject to the criteria applicable to the payment of monetary benefits.  

An initial separate evaluation of 10 percent for right shoulder disability associated with the service-connected Reiter's Syndrome are granted, subject to the criteria applicable to the payment of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


